 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers Local No. 16 and J & F In-dustries, Inc. and Gaylord Industries, Inc. Case36-CD- 17528 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 26 August 1983 by J & F Industries, Inc., al-leging that the Respondent, Sheet Metal Workers,violated Section 8(b)(4)(D) of the National LaborRelations Act by engaging in proscribed activitywith an object of forcing the Employer, GaylordIndustrigs, Inc., to assign certain work to employ-ees it represents rather than to the Employer's un-represented employees. The hearing was held 18October 1983 before Hearing Officer Richard V.Stratton.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONJ & F Industries, Inc., an Oregon corporation, isengaged as a sheet metal fabricator at its facility inPortland, Oregon, where it annually providesser-vices in excess of $50,000 for employers outside theState of Oregon. The parties stipulate, and we find,that J & F Industries, Inc. is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that Sheet Metal Workers is a labor orga-nization within the meaning of Section 2(5) of theAct.II. THE DISPUTEA. Background and Facts of DisputeGaylord Industries, Inc. has been subcontractingthe manufacture of its patented grease extractionsystems (hoods) for restaurant kitchens to J & F In-dustries, Inc. since about 1971 or 1972. During the4 years prior to the hearing, Gaylord had sent em-ployees to J & F's facility to install Ansul or Kiddedry chemical fire suppression systems on Gaylord'shoods. Gaylord had a fire protection division andwas a certified, licensed installer of these systems.For about 1-1/2 years prior to March 1983, howev-er, J & F employees had been installing piping andnozzles for the Quencher, Gaylord's water spray269 NLRB No. 92fire protection system. During this period, Gaylorddid not have the approval of Underwriters Labora-tories, Inc. for the Quencher.In March 1983, Gaylord sent J & F's president aletter stating that it had now obtained completeUnderwriters Laboratories' approval and had beenissued a patent number for the Quencher. Theletter further stated that, under national regulation,listed systems must be installed in accordance withthe terms of their listing, that the product liabilityinsurance Gaylord was carrying covered its certi-fied company installers, and that these were thereasons for Gaylord's employees to do the pipingwork for the Quencher as they had been doing itfor the Ansual and Kidde systems.In approximately March 1983, Sheet MetalWorkers demanded the piping work on theQuencher. At that time Joe Smith, J & F's presi-dent, met Milton Hill, Sheet Metal Workers' busi-ness manager. Smith explained to Hill the reasonthe work was being done by Gaylord employees,and Hill asked for a letter explaining J & F's posi-tion. The letter, dated 2 May 1983, listed reasonswhy J & F did not wish to install the piping forthe Quencher and stated, "Our customer, Gaylord,has decided to do the work.... We have no con-trol over their decision."Late in May, Gaylord employees came to J &F's facility to perform the disputed work and J &F employees threatened to walk off the job unlessthe Gaylord people left. In August, Gaylord em-ployees again came to J & F and J & F employeesasked the plant superintendent if the people work-ing were from Gaylord. They were told "yes." J &F employees then said that if J & F did not get theGaylord people off the job, they would walk off.Subsequently, the J & F employees walked off.Later in August, Gaylord employees returned andthe Sheet Metal Workers' shop steward told J & Femployees that if they did not leave he wouldprefer charges against them.B. Work in DisputeThe disputed work involves the installation ofpipe for fire suppression systems in ventilationhoods.C. Contentions of the PartiesJ & F and Gaylord contend that there is reasona-ble cause to believe that Section 8(b)(4)(D) hasbeen violated and that there is no agreed-uponmethod for the adjustment of the dispute. J & Fand Gaylord further contend that the work shouldbe awarded to Gaylord's unrepresented employeesbased on Gaylord's preference and practice, econo-my and efficiency, and relative skills.514 SHEET METAL WORKERS LOCAL 16 (J & F INDUSTRIES)Sheet Metal Workers contends that the notice ofhearing should be quashed because it was attempt-ing to retrieve work previously performed by em-ployees it represents and because there are not twocompeting groups of rival employees for the workin dispute. Sheet Metal Workers further contendsthat if the Board has jurisdiction over the disputethen the disputed work should be awarded to em-ployees represented by Sheet Metal Workers basedon its collective-bargaining agreement with J & F,industry practice, relative skills, economy and effi-ciency of operations, and J & F's past practice.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Actit must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.Initially, we reject Sheet Metal Workers' conten-tion that it is attempting to retrieve work per-formed by employees it represents. While it is un-disputed that employees represented by SheetMetal Workers did piping on the Quencher systemprior to March 1983, it is also undisputed that theyhave never done piping on Underwriters Laborato-ries approved systems. When Gaylord receivedUnderwriters Laboratories' approval, it notified J& F that the piping would have to be installed "inaccordance with the approved plans and the listingof a testing laboratory." Thus, the disputed work isnot the same as the piping work done by employ-ees represented by Sheet Metal Workers becausethe disputed work must be done in accordancewith approved plans and the listings of the testinglaboratory. Additionally, we note there is no evi-dence of any jobs lost because Gaylord's employ-ees performed the disputed work. Further, wereject the Sheet Metal Workers' contention thatthere are not two competing groups of rival em-ployees because Gaylord's employees are not rep-resented and there is no evidence in the record thatthey sought assignment to the disputed work. It iswell settled that the fact that employees are per-forming the disputed work is evidence that theyclaim it.' The record shows that Gaylord's em-ployees performed the disputed work, and thus weconclude that there are competing claims to it.It is undisputed that Sheet Metal Workersclaimed the disputed work and that on one occa-sion employees represented by Sheet Metal Work-' Operating Engineers Local 926 (Georgia World Congress Center), 254NLRB 994, 996 (1981).ers threatened to walk off if Gaylord employeescontinued to do the disputed work. It is also undis-puted that on two occasions employees representedby Sheet Metal Workers actually walked off be-cause Gaylord's employees were performing thedisputed work. Based on the forgoing, and on therecord as a whole, we find that there is reasonablecause to believe that an object of the threatenedwork stoppage and of the work stoppages by em-ployees represented by Sheet Metal Workers wasto force Gaylord to assign the disputed work toemployees represented by Sheet Metal Workersand that a violation of Section 8(b)(4)(D) has oc-curred. Additionally, no party contends and thereis no evidence showing that there is an agreed-upon method for the voluntary adjustment of theinstant dispute. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementSheet Metal Workers has not been certified bythe Board as collective-bargaining representativefor a unit of either J & F or Gaylord employees.Although Sheet Metal Workers has collective-bar-gaining agreements with J & F, it has none withthe Employer, Gaylord. Thus, the factors of certifi-cation and of collective-bargaining agreements arenot helpful to our determination.2. Company preference and past practiceThe record reveals that Gaylord and J & Fprefer that the disputed work be assigned to Gay-lord's employees. The record further reveals thatGaylord has consistently assigned the piping of ap-proved systems, such as Ansul and Kidde, to itsown employees, so the assignment of Quencherpiping to Gaylord employees, once that system wasapproved, was consistent with Gaylord's past prac-tice. We therefore find that the factor of past prac-tice favors awarding the disputed work to Gay-515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlord's employees. We further find that, althoughnot entitled to controlling weight, the factor ofcompany preference favors awarding the disputedwork to Gaylord's employees.3. Area and industry practiceSheet Metal Workers' business manager testifiedthat he visited a competitor of J & F and observeda union member installing fire protection equip-ment similar to the Quencher, but he did not indi-cate whether the system installed by the unionmember was approved by a testing laboratory nordid he testify concerning other companies in the in-dustry. Gaylord's president testified that approvedsystems are installed by employees who have com-pleted schooling in their installation but did not tes-tify whether or not such employees are representedby Sheet Metal Workers. Thus the factors of areaand industry practice are not helpful to our deter-mination.4. Relative skillsAlthough employees represented by Sheet MetalWorkers and Gaylord's employees have donepiping on the Quencher system, it is undisputedthat only Gaylord's employees have completedGaylord's training program on Quencher installa-tion. We therefore find that the factor of relativeskills favors awarding the disputed work to Gay-lord's employees.5. Economy and efficiency of operationsJ & F's president testified that J & F did nothave personnel to do followup inspections onQuencher installations and J & F's product liabilityinsurance did not cover fire suppression systems.Gaylord's president testified that its product liabil-ity insurance rate was lower because the disputedwork was being done under its certification pro-gram and because Gaylord had a nationwide in-spection organization. Thus insurance costs wereless and J & F did not need to duplicate Gaylord'sinspection system when Gaylord employees per-formed the disputed work. We therefore find thatthe factors of economy and efficiency of operationfavor awarding the disputed work to Gaylord'semployes.ConclusionsAfter considering all the relevant factors, weconclude that Gaylord's unrepresented employeesare entitled to perform the work in dispute. Wereach this conclusion relying on company prefer-ence, past practice, relative skills, and economyand efficiency of operation. The determination islimited to the controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. The unrepresented employees of Gaylord In-dustries, Inc. are entitled to perform the installationof pipe for fire suppression systems in ventilationshoods at the J & F Industries, Inc. facility in Port-land, Oregon.2. Sheet Metal Workers Local No. 16 is not enti-tled by means proscribed by Section 8(b)(4)(D) ofthe Act to force Gaylord Industries, Inc. to assignthe disputed work to employees represented by it.3. Within 10 days from this date, Sheet MetalWorkers Local No. 16 shall notify the RegionalDirector for Region 19 in writing whether it willrefrain from forcing the Employer, by means pro-scribed by Section 8(b)(4)(D), to assign the disput-ed work in a manner inconsistent with this determi-nation.516